DETAILED ACTION
1)
           Applicant's election with traverse of invention I, drawn on claims 1-12, 14-20, in the reply filed on 5/25/2022, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   2)       Claims 12, 17, 20, are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claim 17: the viscosity units are not provided thus unclear.    
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claim 12 recites the broad recitation “solution amount 0.9-2.72”, and the claim also recites “1.36-2.72”, which is the narrower statement of the range/limitation. 
Claim 20 recites the broad recitation “fiber suspension 80 weight-%”, and the claim also recites “100 weight-%”, which is the narrower statement of the range/limitation. 
 The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                          2)       Claims 1-7, 9-12, 14-17, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hund et al.                       (US 2009/0277597).                                                                                                                                                   
           Claims 1, 3, 16-17: Hund discloses a method for producing paper and cardboard (Abstract). he method includes adding to a fibrous suspension a retention agent comprising a cationic (co)polymer, a dual retention agent comprising, a crosslinked cationic (co)polymer obtained in the form of a water-in-water type emulsion or standard reverse emulsion, and placed in solution with gentle stirring prior to its introduction into the fibrous suspension.  The crosslinked cationic (co)polymer having a UL viscosity of between 1.3 and 2.7 cps, and an apparent cationicity ratio of between 25 and 75%, and before or after the dual agent or the main retention agent, one or more tertiary retention agent(s) selected from the group consisting of mineral particles and organic polymers carrying anionic charges, wherein the at least one main retention agent and the at least one dual retention agent have an overall cationic charge (claim 1).   The dual retention agent is obtained by polymerization or copolymerization, in standard reverse emulsion other than microemulsion, of at least one cationic monomer and, optionally, nonionic monomers, in the presence of at least one crosslinking agent (claim 3).  Hund discloses the invention or in the least the differences, if any, are small and would have been obvious to one skilled in the art at the time the invention was filed. 
          Claims 2, 14-15: the invention is disclosed per claim 1, above.  The cationic net charge of the cationic polymer is disclosed in Tables 1, 2 [0084]-[0085].
          Claim 4: the invention is disclosed per claim 1, above.  The crosslinking agent is in range 2- 75 ppm [0057].
          Claim 5: the invention is disclosed per claim 1, above.  Unsaturated ethylenic monomer is disclosed ([0037], claim 18).
          Claim 6: the invention is disclosed per claim 1, above.  The cationic monomers are selected from the group consisting of dimethylaminoethyl acrylate (ADAME) and/or dimethylaminoethyl methacrylate (MADAME) quaternized or salified, dimethyldiallylammonium chloride (DADMAC), acrylamidopropyltrimethylammonium chloride (APTAC) and/or methacrylamidopropyltrimethylammonium chloride (MAPTAC) (claim 4).
          Claim 7: the invention is disclosed per claim 1, above.  The nonionic monomers are selected from the group consisting of acrylamide, methacrylamide, N-isopropylacrylamide, N-N dimethylacrylamide, N-vinylformamide, N- vinyl acetamide, N-vinyl pyrrolidone, vinylacetate, acrylate esters, allyl alcohol and/or -2-Via EFS- Web Serial No. 12/421,740Date of Deposit: June 22, 2012 Attorney Docket No.: 1759.320unsaturated anionic ethylenic monomers having a carboxylic function (e.g. acrylic acid, methacrylic acid, and salts thereof), having a sulfonic acid function (e.g. 2-acrylamido-2- methylpropane sulfonic acid (AMPS), methallyl sulfonic acid and salts thereof (claim 4). 
          Claims 9-10: the invention is disclosed per claim 1, above.  The solution concentration is 2-10 g/l [0031].
         Claim 11: the invention is disclosed per claim 1, above.  The inverted solution is added to the suspension before washing (claim 1).
          Claim 12: the invention is disclosed per claim 1, above.  The suspension consistency is disclosed [0090] diluted to 0.5 % of dry pulp.
3)       Claims 8, 18-20, are rejected under 35 U.S.C. 103 as being unpatentable over 
Hund et al. 
           Claims 8, 18-20: the invention is disclosed per claim 1, above.  Hund is silent on the recycled fiber material and the amount, however it would have been obvious to one skilled in the art at the time the application was filed that the amount of recycled fiber material be optimized in order to obtain desired paper strength and economic results. 

Conclusion
4)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748